DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species V directed to Figs. 10A and 10B (Claims 1-3, 5, 15-17 and 19) in the reply filed on July 20th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (Pub. No.: US 6,262,827 B1), hereinafter as Ueda.
Regarding claim 1, Ueda discloses a micro-electromechanical system (MEMS) micro-mirror device in Figs. 4-5, comprising: a middle substrate (substrate 4) (see Fig. 4 and column 7, lines 35-36); a movable structure (mirror element 8) including a micro-mirror plate (mirror element 8) which has at least one reflective surface (see Fig. 4, column 7 and lines 23-26); at least one stopper (electrode 22a/22b), coupled with the movable structure (see Fig. 4, column 7 and lines 30-34); at least one flexure (torsion bar 10), connecting the stopper and the middle substrate (see Figs. 4-5, column 7, lines 62-64); an upper cap (top frame 28), bonded with the middle substrate, having a first opening (opening 26) for allowing space for movement of the movable structure, and at least one first recess (a recess where electrode 24a locating in) for facing a first side of the flexure and a first side of the stopper (facing a top surface of torsion bar 10 and top surface of electrode 22a) (see Figs. 4-5, column 7, lines 35-47); and a lower cap (lower substrate 2), bonded with the middle substrate, having a second opening (opening 16) for allowing space for movement of the movable structure (see Fig. 5, column 7 and lines 17-28), and at least one second recess (a recess where electrode 18a locating in) for facing a second side of the flexure and a second side of the stopper (facing a bottom surface of torsion bar 10 and bottom surface of electrode 22a) (see Figs. 4-5).
Regarding claim 2, Ueda discloses the MEMS micro-mirror device according to claim 1, wherein the first recess has a corresponding gap from the first side of the flexure so as to stop the flexure from moving out of plane upon exposing to shock (the recess where the electrode 24a locating in has a gap for stopping the torsion bar 10) (see Figs. 4-5).
Regarding claim 3, Ueda discloses the MEMS micro-mirror device according to claim 1, wherein the second recess has a corresponding gap from the second side of the flexure so as to stop the flexure from moving out of plane upon exposing to shock (the recess where the electrode 18a locating in has a gap for stopping the torsion bar 10) (see Figs. 4-5).
Regarding claim 15, Ueda discloses a method of making a MEMS micro-mirror device, comprising: bonding one from an upper substrate (top frame 28) and a lower substrate (lower substrate 2) with a middle substrate (substrate 4) so as to produce an intermediate assembly (see Fig. 5, column 7 and lines 17-41); and bonding the intermediate assembly with another from the upper substrate and the lower substrate (see Fig. 5); wherein at least one stopper  (electrode 22a/22b) is coupled with a movable structure including a micro-mirror plate which has at least one reflective surface (see Fig. 4, column 7 and lines 30-34); and at least one flexure (torsion bar 10) is provided to connect the stopper and the middle substrate (see Figs. 4-5, column 7, lines 62-64); wherein the upper substrate has a first opening (opening 26) for allowing space for movement of the movable structure and has at least one first recess (a recess where electrode 24a locating in) for facing a first side of the flexure and a first side of the stopper (facing a top surface of torsion bar 10 and top surface of electrode 22a) (see Figs. 4-5, column 7, lines 35-47); and wherein the lower substrate has a second opening (opening 16) for allowing space for movement of the movable structure and has at least one second recess for facing a second side of the flexure and a second side of the stopper (facing a bottom surface of torsion bar 10 and bottom surface of electrode 22a) (see Figs. 4-5, column 7 and lines 17-28).
Regarding claim 16, Ueda discloses the method according to claim 15, wherein after the intermediate assembly is bonded with the second one from the upper substrate and the lower substrate, the first recess has a corresponding gap from the first side of the flexure (the recess where the electrode 24a locating in has a gap for stopping the torsion bar 10) (see Figs. 4-5).
Regarding claim 17, Ueda discloses the method according to claim 15, wherein after the intermediate assembly is bonded with the second one from the upper substrate and the lower substrate, the second recess has a corresponding gap from the second side of the stopper (the recess where the electrode 18a locating in has a gap for corresponding to the bottom surface of electrode 22a) (see Figs. 4-5).

      Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the flexure is at least one first flexure, and the movable structure further includes: a gimbal, and at least one second flexure, connecting the micro-mirror plate and the gimbal, wherein the stopper is coupled with the gimbal of the movable structure, and the micro-mirror plate is capable of being actuated to rotate in a first axis defined by the first flexure and in a second axis defined by the second flexure as recited in claim 5; and wherein the flexure is at least one first flexure, and the movable structure further includes: a gimbal, and at least one second flexure, connecting the micro-mirror plate and the gimbal, wherein the stopper is coupled with the gimbal of the movable structure and the micro-mirror plate is capable of being actuated to rotate in a first axis defined by the first flexure and in a second axis defined by the second flexure as recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818